Case 2:18-cv-00781-SPC-MRM Document 90 Filed 09/18/20 Page 1 of 4 PageID 3105




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

 JAMES WELDON STRICKLER and
 JUDITH ANNE STRICKLER,

                 Plaintiffs,

 v.                                                          Case No.: 2:18-cv-781-FtM-38MRM

 WALMART STORES EAST, LP,

                 Defendant.
                                                  /

                                                 ORDER1

         Before the Court is Plaintiffs’ Motion for Reconsideration (Doc. 83) and

 Defendant’s response in opposition (Doc. 86). Plaintiffs seek reconsideration of the

 Court’s Order (Doc. 67), which granted in part Defendant’s motion in limine (Doc. 53).

         A motion in limine is a “motion, whether made before or during trial, to exclude

 anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

 States, 469 U.S. 38, 40 n.2 (1984). “Evidence is excluded upon a motion in limine only if

 the evidence is clearly inadmissible for any purpose.” Acevedo v. NCL (Bah.) Ltd., 317

 F. Supp. 3d 1188, 1192 (S.D. Fla. 2017) (internal quotation marks and citation omitted).

 An “order on a motion in limine, remains subject to reconsideration by the court throughout

 the trial.” DeBose v. Univ. of S. Fla. Bd. of Trs., No. 8:15-cv-2787-EAK-AEP, 2018 WL

 8919981, at *1 (M.D. Fla. Sept. 9, 2018) (internal quotation marks, citation, and some

 emphasis omitted).



 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:18-cv-00781-SPC-MRM Document 90 Filed 09/18/20 Page 2 of 4 PageID 3106




        After a careful review of all the briefing on both motions and the relevant law, the

 Court concludes reconsideration is unnecessary. Most of the Motion is mere reargument

 surrounding a case—Joerg v. State Farm Mut. Auto. Ins., 176 So. 3d 1247 (Fla. 2015)—

 the Court considered and distinguished in its previous Order. To the extent that Plaintiffs

 raise new arguments, they fall flat.

        Plaintiffs now contend they would stipulate to reducing past medical damages to

 the amount Medicare paid after trial. Even if the parties could do so, Defendant has not

 agreed to such a stipulation. What is more, this only reinforces the Court’s conclusion

 that (under Florida law) Plaintiffs cannot recover past medical damages beyond the

 amount paid by Medicare. So evidence of the higher amounts charged, which were never

 due, are irrelevant to Plaintiffs’ past medical damages.

        Relatedly, Plaintiffs argue “the law neither recognizes nor permits a distinction

 between ‘past collateral sources’ and ‘future collateral sources.’” (Doc. 83 at 4). But as

 it relates to the substantive collateral source rule—which the Order relied on—Florida law

 draws that difference. Allstate Ins. v. Rudnick, 761 So. 2d 289, 292-93 (Fla. 2000) (The

 set-off statute “includes only those benefits that have already been paid or that are

 presently due and owing, rather than those benefits potentially payable in the future.”);

 Joerg, 176 So. 3d at 1249 (The set-off statute “does not allow reductions for future

 medical expenses.”). While the set-off statute excludes Medicare for its purposes, Florida

 intermediate courts still hold plaintiffs cannot recover Medicare contractual discounts as

 part of their past medical expenses because the statute abrogated Florida’s common law

 collateral source rule for damages. And they all instruct trial courts to limine out that

 evidence pretrial. To be sure, the Florida Supreme Court has not specifically addressed




                                              2
Case 2:18-cv-00781-SPC-MRM Document 90 Filed 09/18/20 Page 3 of 4 PageID 3107




 that issue. But as for private insurance, it held contractual discounts must be set off (i.e.,

 plaintiffs cannot recover that amount). Goble v. Frohman, 901 So. 2d 830, 833 (Fla.

 2005).2

         And finally, Plaintiffs’ dispute over the posttrial reduction of past medical expenses

 fails to land. The case it relies on did not remand with instructions for the trial court to

 set-off contractual discounts or apply remittitur. Coop. Leasing, Inc. v. Johnson, 872 So.

 2d 956, 960 (Fla. Dist. Ct. App. 2004). Rather, Johnson held the “trial court should have

 granted [a pretrial] motion in limine” and restricted the evidence of plaintiff’s past damages

 to the amount Medicare paid. Id. at 957, 960. Given that, Johnson reversed the judgment

 for plaintiff and remanded “for recalculation of damages.” Id. at 960. It is unclear exactly

 what Johnson expected the trial court to do on remand.                    Plainly, however, the case

 clarifies evidence of Medicare contractual discounts should be excluded in the first place

 because “the appropriate measure of compensatory damages for past medical expenses

 when a plaintiff has received Medicare benefits does not include the difference between

 the amount that the Medicare providers agreed to accept and the total amount of the

 plaintiff’s medical bills.” Id.

         Accordingly, it is now

         ORDERED:

         Plaintiffs’ Motion for Reconsideration of Opinion and Order Granting Defendant

 Walmart Stores East, LP’s Motion in Limine (Doc. 83) is DENIED.




 2
  There, then-Justice Lewis (who later wrote Joerg) explained how Florida’s Medicare cases differ from its
 common law collateral source rule for damages. Id. at 835-37 (Lewis, J., concurring in result only) (“Recent
 Medicare and Medicaid concepts are purely statutory programs which have impacted and artif icially
 established the reasonable charges for which recovery may be made.”).




                                                      3
Case 2:18-cv-00781-SPC-MRM Document 90 Filed 09/18/20 Page 4 of 4 PageID 3108




       DONE and ORDERED in Fort Myers, Florida this 18th day of September, 2020.




 Copies: All Parties of Record




                                        4
